UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-34858 CHINA DIGITAL VENTURES CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0568076 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 13520 Oriental St. Rockville, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (202) 536-5191 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes o No On March 31, 2011, the last business day of the registrant’s most recently completed second quarter, the aggregate market value of the Common Stock held by non-affiliates of the registrant was $128,800 based upon the quoted bid price of $0.10 on March 31, 2011 on the OTCBB.For purposes of this response, the registrant has assumed that its directors, executive officers and beneficial owners of 5% or more of its Common Stock are deemed affiliates of the registrant. As of as of December 19, 2011 the registrant had15,228,000 shares of its Common Stock, $0.001 par value, outstanding. CHINA DIGITAL VENTURES CORPORATION ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page PART I 1 Item 1. Business. 1 Item 1A. Risk Factors. 2 Item 1B. Unresolved Staff Comments. 4 Item 2. Properties. 4 Item 3. Legal Proceedings. 4 PART II 4 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 4 Item 6. Selected Financial Data. 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 8. Financial Statements and Supplementary Data. 7 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 25 Item 9A. Controls and Procedures. 25 Item 9B. Other Information. 26 PART III 27 Item 10. Directors, Executive Officers and Corporate Governance. 27 Item 11. Executive Compensation. 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 30 Item 13. Certain Relationships and Related Transactions, and Director Independence. 30 Item 14. Principal Accounting Fees and Services. 30 PART IV 31 Item 15. Exhibits, Financial Statement Schedules. 31 SIGNATURES 32 i PART 1 Item 1.Business General China Digital Ventures Corporation (the "Company", “CDVC”, “we”, “us” or “our”) was incorporated in Nevada on March 26, 2007 and was in the web based telecom services business in China. The Company's mission was to acquire, own and manage a portfolio of "technology", "media" and "telecommunication" assets in China. During the periods presented all revenue was derived from the telecom business sector. In July 2009, CDVC acquired a 76.8% interest in China Integrated Media Corporation Limited ("CIMC"), a public company in Australia. In February 2010, the Company decided to divest from its investment in CIMC due to its inability to raise the capital necessary to pursue this investment on a timely manner and concerns on its internal liquidity. On April 30, 2010 the Company disposed of CIMC for $50,000 and realized a gain on the disposal of $92,975. The proceeds from the disposal were used to pay debts of the Company. On June 20, 2010, the Company disposed of its subsidiary company, Lead Concept Limited, which operated its web based VOIP business as the Company was no longer competitive in this market segment. After the disposal, the Company had no operations. On July 23, 2010, the Company experienced a change in control.Canton Investments Ltd (“CIL”) acquired a majority of the issued and outstanding common stock of the Company in accordance with stock purchase agreements by and between CIL and Wireless One International Limited (Wireless One”), Bing HE and Ning HE, the Company’s former directors, and other various shareholders.On the closing date, July 23, 2010, pursuant to the terms of the Stock Purchase Agreement, CIL purchased from Wireless One and Bing HE and Ning HE 11,500,000 shares of the Company’s outstanding common stock for $205,750.Also on July 23, 2010, CIL purchased 2,440,000 shares of the Company’s outstanding common stock for $36,600 from various shareholders.As a result of the change in control, CIL owns a total of 13,940,000 shares of the Company’s common stock representing 91.54%. In accordance with the change in control Mr. Bing HE resigned as the Company's President, CEO, and any other positions held by him on July 23, 2010. The resignation was not the result of any disagreement with the Company or any matter relating to the Company's operations, policies or practices. The same date Mr. Robert M. Price was named as the new Director. Management is currently assessing and evaluating new strategic opportunities as it remains in its development stage. Forward Looking Statements We believe that it is important to communicate our future expectations to our security holders and to the public.This report, therefore, contains statements about future events and expectations which are “forward-looking statements” within the meaning of Sections 27A of the Securities Act of 1933 and 21E of the Securities Exchange Act of 1934, including the statements about our plans, objectives, expectations and prospects under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You can expect to identify these statements by forward-looking words such as “may,” “might,” “could,” “would,” ”will,” “anticipate,” “believe,” “plan,” “estimate,” “project,” “expect,” “intend,” “seek” and other similar expressions.Any statement contained in this report that is not a statement of historical fact may be deemed to be a forward-looking statement.Although we believe that the plans, objectives, expectations and prospects reflected in or suggested by our forward-looking statements are reasonable, those statements involve risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements, and we can give no assurance that our plans, objectives, expectations and prospects will be achieved. 1 Employees As of September 30, 2011, the Company had no employees. Available Information All reports of the Company filed with the SEC are available free of charge through the SEC’s Web site at www.sec.gov.In addition, the public may read and copy materials filed by the Company at the SEC’s Public Reference Room located at treet, N.E., Washington, D.C. 20549.The public may also obtain additional information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. Patents and Trademarks None. Item 1A.Risk Factors The following important factors among others, could cause our actual operating results to differ materially from those indicated or suggested by forward-looking statements made in this Form 10-K or presented elsewhere by management from time to time. There is substantial doubt about the Company’s ability to continue as a going concern. Our auditor's report on our 2011 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing concern. Because our officers and directors may be unable or unwilling to loan or advance any additional capital to the Company, we may not have the funds necessary to continue our operations. See "September 30, 2011 Audited Financial Statements." We have a limited operating history and are a development stage company, thus we cannot predict whether we will be successful in meeting our financial obligations. We are a development stage company that was established in March 2007. Although we had begun the sales of telecom services by direct sales with modest revenue generated, we have disposed of those businesses and currently have no revenue stream.We currently have no cash and are reliant upon our officers, directors, and shareholders to fund the operating expenses of the Company while we assess and evaluate our next business strategy.There is no guarantee that our officers, directors and shareholders will continue to fund these activities. We have not paid any cash dividends in the past and have no plans to issue cash dividends in the future, which could cause the value of our common stock to have a lower value than other similar companies which do pay cash dividends. We have not paid any cash dividends on our common stock to date and do not anticipate any cash dividends being paid to holders of our common stock in the foreseeable future. While our dividend policy will be based on the operating results and capital needs of the business, it is anticipated that any earnings will be retained to finance our future expansion. As we have no plans to issue cash dividends in the future, our common stock could be less desirable to other investors and as a result, the value of our common stock may decline, or fail to reach the valuations of other similarly situated companies who have historically paid cash dividends in the past. 2 It is more difficult for our shareholders to sell their shares because we are not, and may never be, eligible for NASDAQ or any national stock exchange. We are not presently, nor is it likely that for the foreseeable future we will be, eligible for inclusion in NASDAQ or for listing on any United States national stock exchange. To be eligible to be included in NASDAQ, a company is required to have not less than $4,000,000 in net tangible assets, a public float with a market value of not less than $5,000,000, and a minimum bid price of $4.00 per share. At the present time, we are unable to state when, if ever, we will meet the NASDAQ application standards. Unless we are able to increase our net worth and market valuation substantially, either through the accumulation of surplus out of earned income or successful capital raising financing activities, we will never be able to meet the eligibility requirements of NASDAQ. As a result, it will be more difficult for holders of our common stock to resell their shares to third parties or otherwise, which could have a material adverse effect on the liquidity and market price of our common stock. Canton Investments Ltd. owns indirectly through related parties approximately 91.5% of our outstanding common stock, and has significant influence over our corporate decisions, and as a result, if you invest in us, your ability to affect corporate decisions will be limited. Canton Investments Ltd. (“CIL”) holds 13,940,000 shares of our common stock, representing approximately 91.5% of the outstanding shares of our common stock.Accordingly, CIL will have significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control even after such conversion and exercise by other investors, as CIL will likely continue to be our largest shareholder. The interests of CIL may differ from the interests of the other stockholders and thus result in corporate decisions that are adverse to other shareholders. Additionally, potential investors should take into account the fact that any vote of shares purchased will have limited effect on the outcome of corporate decisions. Future changes in financial accounting standards and other applicable regulations by various governmental regulatory agencies may cause lower than expected operating results and affect our reported results of operations. Changes in accounting standards and their application may have a significant effect on our reported results on a going forward basis and may also affect the recording and disclosure of previously reported transactions. New standards have occurred and will continue to occur in the future. For example, in December 2004, the Financial Accounting Standards Board issued SFAS No.123 (revised 2004), as amended, “Share Based Payment” (“SFAS No.123R”), which requires us to expense stock options at fair value effective January1, 2006. Under SFAS No.123R, the recognition of compensation expense for the fair value of stock options reduces our reported net income and net income per share subsequent to implementation; however, this accounting change will not have any impact on the cash flows of our business. Under the prior rules, expensing of the fair value of the stock options was not required. Any future issuances of stock options will cause additional compensation expense to be recognized.As of September 30, 2011, there are no outstanding stock options. The Sarbanes-Oxley Act of 2002 and various new rules subsequently implemented by the Securities and Exchange Commission (“SEC”) and the NASDAQ National Market have imposed additional reporting and corporate governance practices on public companies. In addition, if we do not adequately continue to comply with the requirements of Section404 of the Sarbanes-Oxley Act in the future, we may not be able to accurately report our financial results or prevent error or fraud, which may result in sanctions or investigation by regulatory authorities, such as the SEC. Any such action could harm our business, financial results or investors’ confidence in our Company, and could cause our stock price to fall. If the Company decides to operate internationally, there are risks which could adversely affect operating results. Currently, we have no projects, projections or foreign interest involving international operations.However, the Company may in the future, given the opportunity, decide to pursue projects, business, or otherwise conduct operations internationally.Doing business in foreign countries does subject the Company to additional risks, any of which may adversely impact future operating results, including: • international political, economic and legal conditions; • our ability to comply with foreign regulations and/or laws affecting operations and projects; • difficulties in attracting and retaining staff and business partners to operate internationally; • language and cultural barriers; • seasonal reductions in business activities and operations in the countries where our international projects are located; 3 • integration of foreign operations; • potential adverse tax consequences; and • potential foreign currency fluctuations. Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company maintains a correspondence office as its principal executive office, which is located at 13520 Oriental St., Rockville, MD 20853. This office space is used by the Company’s executive management team.There is no charge for the space as it is provided by Mr. David E. Price, the Company’s Secretary.The Company believes that the current facilities are suitable for its current needs. Item 3. Legal Proceedings None. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information As the Company is a “smaller reporting company,” it is not required to provide the performance graph required in paragraph (e) of Item 201. We have one class of securities, Common Voting Equity Shares ("Common Stock"). Our common stock is on the NASDAQ OTC Bulletin Board (“OTCBB”) under the symbol "CDVV.OB".During the year ended September 30, 2011, there were three trades at trade prices of $1.25 (200 shares), $1.20 (151 shares) and $0.10 (151 shares) that had been traded on the OTCBB. The Company’s transfer agent is Nevada Agency & Trust Co. of Reno, Nevada. Dividend Distributions We have not historically and do not intend to distribute dividends to stockholders in the foreseeable future. Securities authorized for issuance under equity compensation plans The Company does not have any equity compensation plans. Penny Stock Our common stock is considered "penny stock" under the rules of the Securities and Exchange Commission (the "SEC") under the Securities Exchange Act of 1934. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market System, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or quotation system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: - contains a description of the nature and level of risks in the market for penny stocks in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and - contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. 4 The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: - bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the marker for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules that require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgement of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock. Holders On January 10, 2012, the Company had 65 holders of record of our Common Stock. Related Stockholder Matters None. Purchase of Equity Securities None. Item 6. Selected Financial Data. As the Company is a “smaller reporting company,” this item is inapplicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. You should read the following discussion of our results of operations and financial condition with the audited financial statements and related notes included elsewhere in this report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs, and that involve numerous risks and uncertainties, including, but not limited to, those described in the “Risk Factors” section of this report. Actual results may differ materially from those contained in any forward-looking statements.See “Cautionary Statement Concerning Forward-Looking Statements.” Company Overview The Company was incorporated in Nevada on March 26, 2007 and was in the web based telecom services business in China. The Company's mission was to acquire, own and manage a portfolio of "technology", "media" and "telecommunication" assets in China. During the period presented all the revenue was derived from the telecom business sector. In July 2009, CDVC acquired a 76.8% interest in China Integrated Media Corporation Limited ("CIMC"), a public company in Australia. In February 2010, the Company decided to divest from its investment in CIMC due to its inability to raise the capital necessary to pursue this investment on a timely manner and concerns on its internal liquidity. On April 30, 2010 the Company disposed of CIMC. On June 20, 2010, the Company disposed of its subsidiary company, Lead Concept Limited, which operated its web based VOIP business as the Company was no longer competitive in this market segment. After the disposal, the Company had no operations.The Company is currently a development stage enterprise. 5 On July 23, 2010, the Company experienced a change in control.Canton Investments Ltd (“CIL”) acquired a majority of the issued and outstanding common stock of the Company in accordance with stock purchase agreements by and between CIL and Wireless One International Limited (Wireless One”), Bing HE and Ning HE, the Company’s former directors, and other various shareholders.On the closing date, July 23, 2010, pursuant to the terms of the Stock Purchase Agreement, CIL purchased from Wireless One and Bing HE and Ning HE 11,500,000 shares of the Company’s outstanding common stock for $205,750.Also on July 23, 2010, CIL purchased 2,440,000 shares of the Company’s outstanding common stock for $36,600 from various shareholders.As a result of the change in control, CIL owns a total of 13,940,000 shares of the Company’s common stock representing 91.54%. Plan of Operation Management is currently assessing and evaluating new strategic opportunities as it remains in its development stage. Critical Accounting Policies and Estimates Our significant accounting policies are described in Note 3 of the audited financial statements included elsewhere in this report.The preparation of the financial statements in accordance with U.S. GAAP requires management to make significant judgments and estimates.Some accounting policies have a significant impact on amounts reported in these financial statements.Our financial position and results of operations may be materially different when reported under different conditions or when using different assumptions in the application of such policies.In the event estimates or assumptions prove to be different from actual amounts, adjustments are made in subsequent periods to reflect more current information.The preparation of interim financial statements involves the use of certain estimates that are consistent with those used in the preparation of our annual financial statements. Results of Operations For the Years Ended September 30, 2011 and 2010 and For the Period March 26, 2007 (Inception) to September 30, 2011 Revenues The Company had no revenue for the year ended September 30, 2011. The Company had revenue of $1,127 for the year ended September 30, 2010. The Company incurred a cost of revenue of $320, achieving a gross profit of $807 for the year ended September 30, 2010. All revenue was derived from the telecom business and reflects the disposal of the Company’s operating subsidiaries during the fiscal year. For the period from March 26, 2007 (date of inception) to September 30, 2011, the Company realized revenue of $31,912, incurred a cost of revenue of $15,731 and achieved a gross profit of $16,181. Operating Expenses For the year ended September 30, 2011, our total operating expenses were $47,758, all of which were selling, general and administrative expenses. Our net loss to our shareholders for the year ended September 30, 2011 was $47,758. For the year ended September 30, 2010, our gross profit was $807 and our total operating expenses were $87,639, all of which were selling, general and administrative expenses. We also had $118,193 in gain on disposal of subsidiary, $1,028 in exchange gain, $141 in interest income and $1,319 in interest expenses, and loss attributable to noncontrolling interest of $14,455. Our net profit to our shareholders for the year ended September 30, 2010 was $45,666. For the period from March 26, 2007 (date of inception) to September 30, 2011, the accumulated gross profit was $16,181, the total operating expenses were $312,959 which were all selling, general and administrative expenses and had $118,193 in gain on disposal of subsidiary, $1,028 in exchange gain, $2,170 in interest expenses, $1,196 in interest and other income and loss attributable to noncontrolling interest of $24,430 and resulting in an accumulated net loss to our shareholders of $154,101. Liquidity and Capital Resources We used cash in operating activities of $35,379 and $95,054 for the years ended September 30, 2011, and 2010, respectively.The principal elements of cash flow used in operations for the year ended September 30, 2011 included a net loss of $47,758, offset by increases in accounts payable of $379 and accrued expenses of $12,000. 6 Cash used in investing activities during the year ended September 30, 2011 was $0 compared to cash provided by investing activities of $37,506 during the same period in 2010. Cash generated in our financing activities was $35,379 for the year ended September 30, 2011, compared to cash provided by of $24,311 during the comparable period in 2010. This increase was primarily attributed to amounts due to our principal shareholder for expenses paid on our behalf by the shareholder. We do not have sufficient resources to effectuate our business. As of September 30, 2011, we had no cash. We expect to incur a minimum of $50,000 in expenses during the next twelve months of operations. We estimate that this will be comprised of the following expenses: $25,000 for business planning and development, and $25,000 will be needed for general overhead expenses such as salaries, legal and accounting fees, office overheads and general expenses. We will have to raise funds to pay for our expenses. We may have to borrow money from shareholders or issue debt or equity or enter into a strategic arrangement with a third party. There can be no assurance that additional capital will be available to us. We currently have no arrangements or understandings with any person to obtain funds through bank loans, lines of credit or any other sources. Since we have no such arrangements or plans currently in effect, our inability to raise funds for our operations will have a severe negative impact on our ability to remain a viable company. Going Concern Our independent auditors included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred a net loss of $47,758 for the year ended September 30, 2011, has incurred cumulative losses since inception of $154,101 and has a stockholders’ deficit of $69,541 at September 30, 2011. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company is highly dependent on its ability to continue to obtain investment capital and loans from an affiliate and shareholder in order to fund the current and planned operating levels. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to bring in income generating activities and its ability to continue receiving investment capital and loans from an affiliate and shareholder to sustain its current level of operations. No assurance can be given that the Company will be successful in these efforts. Off-Balance Sheet Arrangements We currently have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. As the Company is a “smaller reporting company,” this item is inapplicable. Item 8. Financial Statements and Supplementary Data. Index Page Report of Independent Registered Public Accounting Firm – Meyler & Company LLC. 8 Report of Independent Registered Public Accounting Firm – Albert Wong & Co. 9 Financial Statements Balance Sheets 10 Statements of Operations 11 Statements of Cash Flows 12 Statements of Stockholders’ Deficit 14 Notes to Financial Statements 15 7 Meyler&Company LLC One Arin Park Phone: 732-671-2244 Certified Public Accountants 1715 Highway 35 & Management Consultants Middletown, NJ 07748 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of China Digital Ventures Corporation We have audited the accompanying balance sheet of China Digital Ventures Corporation as of September 30, 2011, and the related statements of operations and cash flows for the year then ended, and for the period from March 26, 2007 (inception) to September 30, 2011, and the statement of stockholders’ deficit for the period March 26, 2007 (inception) through September 30, 2011.China Digital Venture Corporation’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of China Digital Ventures Corporation as of September 30, 2011, and the results of its operations and its cash flows for the year then ended, and for the period March 26, 2007 (inception) through September 30, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred a net loss of $47,758 for the year ended September 30, 2011, has incurred cumulative losses since inception of $154,101 and has a stockholders’ deficit of $69,541 at September 30, 2011.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Meyler & Company, LLC January 12, 2012 Middletown, NJ 8 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS Room 701A, Nan Dao Commercial Building 359-361 Queen's Road Central Hong Kong Tel: 2851 7954 Fax: 2845 4086 ALBERT WONG B. Soc., Sc., ACA, LL.B., C.P.A. (Practising) To the Stockholders and Board of Directors China Digital Ventures Corporation Independent Auditor’s Report We have audited the accompanying consolidated balance sheets of China Digital Ventures Corporation, a development stage company, ("the Company") as of September 30, 2010 and the related consolidated statements of operations, stockholders' deficit and cash flows for the year ended September 30, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these statements in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of China Digital Ventures Corporation as of September 30, 2010, and the results of its operations and its cash flows for the year ended September 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The Company's consolidated financial statements are prepared using the Generally Accepted Accounting Principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Group has accumulated deficit as at September 30, 2010 of $106,343. These factors, as discussed in Note 2 to the consolidated financial statements, raises substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We were not engaged to examine the effectiveness of China Digital Ventures Corporation’s internal control over financial reporting as of September 30, 2010 and, accordingly, we do not express an opinion thereon. Hong Kong /s/ Albert Wong & Co Albert Wong & Co December 28, 2010, except for Note 1 as to which the date is February 18, 2011 Certified Public Accountants 9 CHINA DIGITAL VENTURES CORPORATION (A Development Stage Company) Balance Sheets September 30, Restated ASSETS Current assets: Cash and cash equivalents $
